Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 1 of 26 PAGEID #: 269




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  DAYTON DIVISION

JANE DOE,                                     :       Case No. 3:20-cv-10
                                                      Judge Walter Rice
       Plaintiff,                             :

V.                                            :

DAVE YOST, Et Al.,                            :

       Defendants.                            :

                     _____________________________________________

                    PLAINTIFF JANE DOE’S OBJECTION TO
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                 _____________________________________________

I.     Introduction

       This lawsuit involves a facial constitutional challenge to limited portions of two Ohio

statutes – the Telecommunications Harassment statute and the Menacing by Stalking statute – that

restrict First Amendment rights. Following a series of prosecutions by the Mercer County

Prosecutor under the challenged portions of the statutes, Plaintiff Jane Doe has silenced her online

expression out of fear that she too will face criminal charges. Buttressing Doe’s fear is the fact

that she has in the past commented on a social media platform that has formed the basis of one

Mercer County prosecution. Despite Doe’s well-founded and reasonable fear, on Deccember 17,

2020, the Magistrate Judge recommended dismissal of her lawsuit on the ground that she lacks

standing to challenge the laws in question. See Doc. 26 Report and Recommendation (“R and R”).

       As explained in this Objection, the Magistrate Judge’s Report and Recommendation takes

too narrow and too restrictive a view of constitutional standing. As a starting point, traditional

standing requirements are relaxed in First Amendment cases like this one, and litigants are



                                                  1
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 2 of 26 PAGEID #: 270




permitted to raise the free speech rights of others in mounting facial challenges to government

action. See, e.g., Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). This is so because “some

broadly written statutes may have such a deterrent effect on free expression that they should be

subject to challenge even by a party whose own conduct may be unprotected.” City of Los Angeles

v. Taxpayers for Vincent, 466 U.S. 789, 798 (1984). The Magistrate Judge departed from these

fundamental principles by employing a more rigid standing inquiry than the First Amendment

requires.

       First, the Magistrate Judge erred by mandating that Doe’s speech be identical to speech

offered by others under prosecution in order to vest her with standing. Contrary to the Magistrate

Judge’s decision, First Amendment case law has never required that a putative speaker’s

prospective speech be exactly the same as speech subject to prosecution in order to consider an

anticipatory challenge. Quite the opposite, in fact. Under the Sixth Circuit’s decision in McKay

v. Federspiel, 823 F.3d 862 (6th Cir. 2016), all that is required to demonstrate standing is a chilling

effect on the speaker and a fear of prosecution, made reasonable by the application of the

challenged law to others. McKay does not require the formulaic, rigid analysis employed by the

Magistrate Judge.

       Second, even if a high degree of similarity is required between speech that has been

prosecuted in the past and Doe’s proposed, but chilled, speech, the facts of this case meet that

threshold. As described in her complaint, Doe’s proposed expression is similar in nature to that

being prosecuted in Mercer County. For example, as the Ohio Supreme Court observed, the

“Justice for Chris” Facebook page that formed the basis of one of the Mercer County prosecutions

contains critical governmental commentary of the exact variety Doe intends to offer. See State ex

rel. Summers v. Fox, 2020-Ohio-5585, 2020 WL 7250544, at ¶ 9 (Ohio Dec. 10, 2020). Doe



                                                  2
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 3 of 26 PAGEID #: 271




herself commented on this very Facebook page, exacerbating her fear that she too will be

prosecuted. Given the similarity of Doe’s chilled expression and that being indicted in Mercer

County as Telecommunications Harassment and Menacing by Stalking, Doe is reasonable to fear

that she risks facing charges too.

       Lastly, the Magistrate Judge’s recommendation departs from the lengthy tradition of

permitting anticipatory challenges, in advance of prosecution, when First Amendment rights are

at stake. In fact, a significant volume of the Supreme Court’s free speech jurisprudence has arisen

from cases of this nature. If permitted to stand, the Magistrate Judge’s decision endangers the

ability of speakers to mount pre-enforcement challenges to facially invalid laws, leaving free

speech rights subject to the whims of rogue and aggressive prosecutors.

       For these reasons, as explained in more detail below, the Court should reject the Magistrate

Judge’s Report and Recommendation and should hold that Plaintiff Jane Doe has standing to

challenge the constitutionality of limited portions of Ohio’s telecommunications harassment and

menacing by stalking statutes.

II.    The Court Should Reject The Magistrate Judge’s Report And Recommendation.

       A.      Standing is Relaxed in First Amendment Cases.

       When the First Amendment is at stake, courts take a relaxed approach to standing. Sec. of

State of Maryland v. Joseph H. Munson, Co., Inc., 467 U.S. 947, 957 (1984). “Litigants ... are

permitted to challenge a statute not because their own rights of free expression are violated, but

because of a judicial prediction or assumption that the statute’s very existence may cause others

not before the court to refrain from constitutionally protected speech or expression.” Broadrick,

413 U.S. at 612. For this reason, in First Amendment cases, the traditional standing requirements

of injury in fact, causation, and redressability are interpreted flexibly. Eisenstadt v. Baird, 405



                                                3
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 4 of 26 PAGEID #: 272




U.S. 438, 445 n.5 (1972) (“Indeed, in First Amendment cases we have relaxed our rules of

standing without regard to the relationship between the litigant and those whose rights he seeks to

assert precisely because application of those rules would have an intolerable, inhibitory effect on

freedom of speech.”); Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 546–47 (1981) (“The

most important exception to this standing doctrine permits some litigants to challenge

on First Amendment grounds laws that may validly be applied against them but which may,

because of their unnecessarily broad reach, inhibit the protected speech of third parties.”). When

a controversy exists as to the facial validity of an enactment, “a litigant whose own activities are

unprotected may nevertheless challenge a statute by showing that it substantially abridges the First

Amendment rights of other parties not before the court.” Village of Schaumburg v. Citizens for a

Better Environ., 444 U.S. 620, 634 (1980).

       In fact, pre-enforcement anticipatory challenges to statutes that regulate expression have

served an important role in crafting the federal courts’ First Amendment doctrine. See, e.g., Susan

B. Anthony List v. Driehaus, 573 U.S. 149 (2014). As part of this tradition, parties wishing to

challenge a statute before its enforcement need only demonstrate a “realistic danger of sustaining

a direct injury as a result of the statute’s operation or enforcement.” O’Shea v. Littleton, 414 U.S.

488, 494 (1974) (emphasis added). To be sure, speakers have never been required “to await the

consummation of threatened injury to obtain preventive relief.” Pennsylvania v. West Virginia,

262 U.S. 553, 593 (1923). Further, “[w]hen contesting the constitutionality of a criminal statute,

‘it is not necessary that [the plaintiff] first expose himself to actual arrest or prosecution to be

entitled to challenge [the] statute that he claims deters the exercise of his constitutional rights.’”

Steffel v. Thompson, 415 U.S. 452, 459 (1974); see also Epperson v. Arkansas, 393 U.S. 97 (1968).

When the plaintiff has alleged an intention to engage in a course of conduct arguably affected with



                                                  4
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 5 of 26 PAGEID #: 273




a constitutional interest, but proscribed by a statute, he “should not be required to await and

undergo a criminal prosecution as the sole means of seeking relief.” Doe v. Bolton, 410 U.S. 179,

188 (1973). Indeed, plaintiffs bringing First Amendment challenges to criminal laws have never

been required to “first expose [themselves] to actual arrest or prosecution.” Babbitt v. UFW Nat'l

Union, 442 U.S. 289, 298 (1979).           This standard enables a plaintiff to challenge the

constitutionality of a criminal statute without being “required to await and undergo a criminal

prosecution as the sole means of seeking relief.” Id. (quoting Doe, 410 U.S. at 188).

        In SBA List, the Supreme Court outlined a number of factual situations that give rise to

anticipatory standing based on fear of prosecution. SBA List, 573 U.S. at 159-61. First, the Court

discussed Steffel, 415 U.S. 452, in which a direct threat of prosecution was levied against Vietnam

War protestors who were distributing handbills. SBA List, 573 U.S. at 159 (citing Steffel, 415 U.S.

at 459). After police threatened arrest, one protestor was arrested, and the other filed suit. In this

instance, the lawsuit alleged a credible threat of enforcement, because the protestor had been

warned to stop distributing handbills, was threatened with arrest if he continued, and desired to

distribute literature in the future. Id.

        Next, the Court addressed Babbitt, 442 U.S. 289, which involved a pre-enforcement

challenge to an unfair labor practices law prohibiting the promotion of agricultural boycotts by

fraud or deception. Id. at 159-60 (citing Babbitt, 442 U.S. at 301). In Babbitt, the Court made

clear that a party has standing to pursue an anticipatory challenge when she “has alleged an

intention to engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by a statute, and there exists a credible threat of prosecution thereunder.” Id. at 160

(citing Babbitt, 442 U.S. at 298). Such a circumstance existed in that case because the plaintiffs

had engaged in consumer publicity campaigns in the past and intended to continue engaging in



                                                  5
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 6 of 26 PAGEID #: 274




these campaigns in the future. Id. Standing was therefore satisfied even though the plaintiffs

disclaimed an intention to use fraud or deception in their campaigns, thereby potentially insulating

their speech from future prosecution. Id. (citing Babbitt, 442 U.S. at 302).

       The SBA List Court described two other situations in which parties had standing to

challenge speech regulations prior to the laws being enforced against them. In Virginia v. Amer.

Booksellers Ass’n, Inc., 484 U.S. 383, 393 (1988), the Court permitted an anticipatory challenge

where bookstores presented 16 books they believed to be covered by a law prohibiting the display

of material harmful to juveniles. SBA List, 573 U.S. at 160. Critical to the Court’s conclusion that

standing existed was its observation that the bookstores would need to take expensive and costly

modifications to come into compliance with the challenged law.               Id.   And in Holder v.

Humanitarian Law Project, 561 U.S. 1, 8 (2010), the Court permitted advocacy organizations who

had previously provided support to groups designated as terrorist organizations to challenge a law

that potentially restricted their work. SBA List, 573 U.S. at 160-61. It did so in part because more

than 150 people, who were not part of the advocates challenging the law in the case, had already

been charged. Id. (citing Holder, 561 U.S. at 15). In other words, the fact that the law had been

enforced against others gave rise to a well-founded fear on the part of the plaintiffs that the law

might also be applied to them. Id. In acknowledging the reasonableness of the plaintiffs’ fear of

prosecution, the Court did not examine how closely the plaintiffs’ speech resembled that of the

charged individuals, nor did it require that the plaintiffs’ speech be identical to that at issue in the

more than 150 criminal cases. Holder, 561 U.S. at 16.

       Given the Supreme Court’s analysis in SBA List, and the generally relaxed standing inquiry

employed in First Amendment cases, the Magistrate Judge erred in requiring that Doe’s speech

and the speech in pending criminal cases be identical.



                                                   6
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 7 of 26 PAGEID #: 275




       B.      Doe’s Prospective Speech is Comparable to the Speech of Others who Have
               Been Prosecuted under the Challenged Statutes.

       Even if the Magistrate Judge is correct that a plaintiff’s expression must be substantially

similar to speech already indicted or restricted under the challenged laws, Doe’s case meets this

threshold. To be sure, Doe has a well-founded fear that Ohio’s Telecommunications Harassment

and Menacing by Stalking statutes will be applied against her. Central to that fear – and indeed a

primary source of it – is the fact that she has posted comments on the very same “Justice for Chris”

Facebook page that is the subject of a 62-count indictment. Complaint, ⁋⁋ 25, 26, 35. Rather than

face prosecution like the couple who allegedly operate that page, Doe has silenced her expression

for fear that she will be prosecuted. Id. at ⁋⁋ 5, 31, 32, 34. As a politically-aware citizen, she has

followed the criminal prosecutions brought in Mercer County under the Telecommunications

Harassment and Menacing by Stalking laws and fears that she will be prosecuted as well. Id. at ⁋⁋

29-34. Notably, she has spoken out against the very same Mercer County officials as the other

speakers who have face criminal charges there. Id. Compounding her fear is the fact that she lacks

the resources necessary to defend herself in the event she is prosecuted. Id.

       These facts are highly similar to those found to give rise to standing in SBA List and the

cases it discussed. For example, like the plaintiff in Steffel, Doe elected to silence her expression

on the “Justice for Chris” Facebook page rather than face prosecution like its supposed operators.

Id. at ⁋ 32. Similar to the handbillers in Steffel, who were distributing similar anti-war literature,

Doe and the Summers were offering speech critical of governmental action; as the Court

determined in Steffel, the prosecution of that expression by a fellow speaker gives rise to a

reasonable fear that Doe herself will be arrested and charged. Steffel, 415 U.S. at 459. As was the

case in Holder, 561 U.S. at 15, another factor weighing in favor of standing is that the laws have

                                                  7
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 8 of 26 PAGEID #: 276




been recently enforced against similarly-situated parties. Complaint, at ⁋⁋ 23-28. In the short time

since the expanded statutes were adopted, the Mercer County Prosecutor has brought charges

against three other speakers who have criticized Mercer County officials online – creating fear and

trepidation that others too may be criminally charged. Id. In addition, as was the case in Babbitt,

the fact that Doe has not alleged a desire to violate the law through her speech, or may not have

alleged a perfect fit between her purported speech and the elements of the statutes at issue, is not

fatal to her claims. See Babbitt, 442 U.S. at 302. Rather, because she has a well-founded fear –

based upon the fact that she commented in a forum that has been the subject of prosecution – that

she too will face prosecution and will be unable to defend herself. Complaint, at ⁋⁋ 5, 29-34.

       The Magistrate Judge rejected Doe’s standing on the basis that her chilled expression had

a dissimilar target from the cases pending in Mercer County. For example, the Magistrate Judge

observed that the Summers and Rasawehr cases involve expression that is critical of private parties,

rather than the government. But this is not entirely accurate. For example, the Magistrate Judge

determined that the speech in Summers targeted the victim in a criminal sexual assault case, but a

simple review of the posts on the “Justice for Chris” Facebook page reveal this is not true.

Contrary to the Magistrate Judge’s report, the dialogue on that page is highly critical of Mercer

County law enforcement officials and their investigation tactics and also highlights certain

deficiencies    in   the    Chris     Summers        criminal   trial.      See,    e.g.,   https://

www.facebook.com/justiceforchrissummers (“The recent trial of Jeff Rasawehr has helped expose

the corruption and bullying that characterize the Mercer County Persecutor’s office and the shame

that office is bringing on the county. The persecutor doesn’t want to go to trial (too much work

and too much of a chance that he won’t win.) His strategy then is to pile as many charges as

possible and push hard for the accused to take a plea deal.”) (June 3, 2019). In a recent opinion,



                                                 8
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 9 of 26 PAGEID #: 277




the Ohio Supreme Court similarly characterized the “Justice for Chris” Facebook page in part as

“as a platform to attack officials connected with the case against Christopher.” Summers, 2020-

Ohio-5585, at ¶ 5. As such, the Magistrate Judge’s conclusion that the Summers’ speech and what

Doe desires, but is afraid, to say are to different from one another to support standing is simply

misguided.

       So too did the Magistrate Judge err in her analysis of the Rasawehr case. To be clear,

Rasawehr faced numerous criminal charges stemming from his criticism of and towards the Mercer

County Sheriff. See Rasawehr Complaint (attached). For example, Rasawehr was charged after

he stated that the Sheriff was “corrupt” and “stupid,” accused him of “hid[ing] behind his badge,”

and called for an investigation of his conduct. Id. While these charges were brought under a

separate Ohio statute – Obstruction of Official Business – the fact that he faced criminal

prosecution for criticizing public officials heightens Doe’s fears that she will be next.

       As a result, the Magistrate Judge’s finding that Doe’s expression is not targeted to a private

citizen is without import, given that the “Justice for Chris” Facebook page bears the same quality

and yet is still the subject of prosecution, and given that Rasawehr apparently drew the ire of

prosecutors for his criticism of the County Sheriff. Moreover, under Babbitt, Doe’s expression

does not have to meet every element of the challenged statutes, so long as she maintains a

reasonable fear that she will be prosecuted regardless. Babbitt, 442 U.S. at 302. Because she

commented in the identical forum being prosecuted in the Summers case, and because she wants

to criticize government officials like Rasawehr, Doe maintains a reasonable fear of prosecution,

and the Magistrate Judge erred in concluding otherwise.

       In addition to being factually inaccurate, the Magistrate Judge’s approach is problematic

in another respect too. In reaching the conclusion that Doe’s speech was too dissimilar from the



                                                  9
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 10 of 26 PAGEID #: 278




Summers’ and Rasawehr’s to support standing, the Magistrate Judge relied extensively upon legal

documents from the Mercer County cases, recounting in detail the nuance of the indictments in

those cases, as well as the nature of the charges and the speech involved. But this proves Doe’s

point. In order to feel secure in communicating critically about the government in Mercer County,

an ordinary citizen must not only spend a significant amount of time perusing court dockets, but

must also become an overnight expert in the finer points of free speech law. Cases so complex

they take pages of briefing to explain can hardly provide adequate notice to ordinary people about

what is and is not permissible to say without risking prosecution. When faced with the choice

between guessing wrong about the legality of one’s expression and risking imprisonment or

staying quiet, rational people – including Jane Doe – will choose the latter. Virginia v. Amer.

Booksellers Ass’n, Inc., 484 U.S. 383, 392-93 (1988).

       Moreover, the Magistrate Judge’s opinion assumes that a layperson like Doe would be able

to access the records, review them in detail, understand their legal meaning, and conduct a

comparative analysis to determine whether her expression was likely to be prosecuted. But

laypeople generally lack the legal knowledge and sophistication to handicap their risks in this

manner and would require specialized legal advice to feel comfortable navigating the law, an

outcome the First Amendment does not tolerate. See, e.g., Jennifer M. Kinsley, Chill, 48 Loy. U.

Chi. L. J. 253 (2016); Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 324 (2010) (“The

First Amendment does not permit laws that force speakers to retain a campaign finance attorney,

conduct demographic marketing research, or seek declaratory rulings before discussing the most

salient political issues of our day.”). The mere fact that Mercer County has levied 62 criminal

allegations against the purported operators of a Facebook forum on which Doe commented is

enough to make any reasonable person afraid that they will be prosecuted next.



                                               10
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 11 of 26 PAGEID #: 279




       In sum, Doe is reasonably afraid that the Mercer County Prosecutor will criminally charge

her for Telecommunications Harassment, Menacing by Stalking, or both. She has engaged in

active online commentary about the very same Mercer County officials whose criticism prompted

prosecution in the Summers and Rasawehr cases. She has posted in the very same forum that is

the subject of prosecution. Due to their highly publicized nature, she is intimately aware – and

afraid – of the charges being levied against Mr. Rasawehr, Mr. Summers, and Mrs. Summers in

Mercer County. She has self-censored her expression out of fear that she will be next. Under the

clear authority of SBA List, Steffel, Babbit, Holder, Broadrick, and their progeny, Doe has pleaded

a well-founded fear of imminent prosecution and has therefore suffered an injury in fact sufficient

to support standing.    The Court should therefore reject the Magistrate Judge’s Report and

Recommendation dismissing Doe’s action for a lack of standing.

       C.      Pre-Enforcement Challenges to Laws Burdening the First Amendment are
               Critical to the Preservation of Free Speech Rights.

       Pre-enforcement anticipatory challenges to laws that burden or criminalize protected

expression have been the leading vehicle by which the Supreme Court has shaped its First

Amendment doctrine. To be sure, lawsuits seeking to invalidate regulations that violate the First

Amendment on their face have been successful across a wide variety of content and a broad

spectrum of speech categories. From the campaign speech at issue in McConnell v. Federal

Election Comm’n, 540 U.S. 90 (2003), to the sexually oriented expression restricted by the Child

Pornography Prevention Act in Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002), the Court

has preserved an immeasurable quantity of expression by striking down speech-restrictive laws in

advance of their application.

       The Magistrate Judge’s decision in this case threatens to undermine the important role

anticipatory challenges serve by restricting their filing to only those limited instances when a

                                                11
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 12 of 26 PAGEID #: 280




speaker’s expression is identical to that which has already been prosecuted. If permitted to stand,

the Magistrate Judge’s high standard would place an extraordinary burden on speakers and would

lead to results that are antithetical to the First Amendment. For example, speakers may be unable

to appropriately time the filing of a pre-enforcement challenge so as to avoid federal court

abstention and may instead be unwittingly and improperly charged for violating the law. See

Younger v. Harris, 401 U.S. 37 (1971). This forces those wishing to express themselves to

shoulder the burden of defending themselves in criminal court, a costly and frightening

proposition. See Yeager v. United States, 557 U.S. 110, 117-18 (2009). In addition, the loss of

the ability to challenge a statute in advance of its application also creates an undue risk of self-

censorship to avoid enforcement, as well as the increased likelihood that speakers will silence

themselves altogether to avoid government interference.             In each of these instances,

constitutionally-protected expression is suppressed that could have been preserved by way of an

anticipatory challenge.

       Doe’s lawsuit emphasizes the critical role anticipatory challenges play in preserving

freedom of speech and how such challenges have provided the mechanism for invalidating a wide

swath of unconstitutional regulations that would otherwise silence protected expression. As these

cases reflect, a more stringent standing requirement does not facilitate the justiciability of facial

challenges. Indeed, allowing anticipatory challenges is critical to addressing unconstitutional laws

before they have a chilling effect or cause injury in having to defend or respond to enforcement

activities. To protect the core values of the First Amendment, and to ensure that no more speech

than necessary is silenced by unlawful governmental regulation, the Court should reject the

Magistrate Judge’s approach.




                                                 12
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 13 of 26 PAGEID #: 281




       The Supreme Court has enjoyed a long and storied history of permitting speakers to

challenge laws restricting their speech in advance of criminal prosecution. As part of this tradition,

parties wishing to challenge a statute before its enforcement need only demonstrate a “realistic

danger of sustaining a direct injury as a result of the statute’s operation or enforcement.” O’Shea

v. Littleton, 414 U.S. 488, 494 (1974). To be sure, speakers have never been required “to await

the consummation of threatened injury to obtain preventive relief.” Pennsylvania v. West Virginia,

262 U.S. 553, 593 (1923). Further, “[w]hen contesting the constitutionality of a criminal statute,

‘it is not necessary that [the plaintiff] first expose himself to actual arrest or prosecution to be

entitled to challenge [the] statute that he claims deters the exercise of his constitutional rights.’”

Steffel v. Thompson, 415 U.S. 452, 459 (1974); see also Epperson v. Arkansas, 393 U.S. 97 (1968).

When the plaintiff has alleged an intention to engage in a course of conduct arguably affected with

a constitutional interest, but proscribed by a statute, he “should not be required to await and

undergo a criminal prosecution as the sole means of seeking relief.” Doe v. Bolton, 410 U.S. 179,

188 (1973). Indeed, plaintiffs bringing First Amendment challenges to criminal laws have never

been required to “first expose [themselves] to actual arrest or prosecution.” Babbitt v. UFW Nat'l

Union, 442 U.S. 289, 298 (1979).           This standard enables a plaintiff to challenge the

constitutionality of a criminal statute without being “required to await and undergo a criminal

prosecution as the sole means of seeking relief.” Id. (quoting Doe, 410 U.S. at 188).

       If permitted to stand, the Magistrate Judge’s ruling in this case – that Doe’s speech must

be identical to that which has been prosecuted – endangers the valuable role that pre-enforcement

challenges have played in shaping First Amendment doctrine. As discussed below, anticipatory

challenges have provided the mechanism for invalidating a wide swath of unconstitutional

regulations that would otherwise silence protected expression.         It is precisely because pre-



                                                 13
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 14 of 26 PAGEID #: 282




enforcement lawsuits have provided the vehicle by which the courts can safeguard First

Amendment rights that the Court should reject the Magistrate Judge’s restrictive approach and

should instead retain traditional relaxed standing principles in the free speech context.

               1.      Election Speech

       By way of example, the Supreme Court’s doctrine regarding core political speech has

arisen in large part due to anticipatory challenges to laws restricting campaign contributions and

political advertisements. The development of election speech doctrine through a triumvirate of

recent cases – McConnell v. Federal Election Comm’n, 540 U.S. 93 (2003); Federal Election

Commission v. Wisconsin Right to Life, Inc., 551 U.S. 449 (2007); and Citizens United v. Federal

Election Comm’n, 558 U.S. 310 (2010) – demonstrates this point. As noted by the Court in

Citizens United, “[p]olitical speech must prevail against laws that would suppress it, whether by

design or inadvertence…[because] [t]he right of a citizen to inquire, to hear, to speak, and to use

information to reach consensus is a precondition to enlightened self-government and a necessary

means to protect it.” Citizens United, 558 U.S. at 339-340.

       An early pre-enforcement challenge to Section 203 of the Bipartisan Campaign Reform

Act of 2002 (“BRCA”), which extended restrictions on independent corporate expenditures, was

unsuccessful in McConnell. Id. Nevertheless, the same provision was attacked in an as-applied

challenge in Wisconsin Right to Life, Inc. v. Federal Election Comm’n, 546 U.S. 410 (2006), a

challenge which the Court held could be maintained. Id. A year later, in Federal Election

Commission v. Wisconsin Right to Life, Inc., 551 U.S. 449 (2007) (“WRTL II”), the Court sustained

an as-applied challenge raising a similar claim to the validity of BCRA Section 203. Id. In a

careful attempt to simultaneously avoid overruling McConnell and to vindicate the First

Amendment claims made by the WRTL II parties, the controlling opinion in WRTL II refrained



                                                 14
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 15 of 26 PAGEID #: 283




from invalidating the statute, except as applied to the facts immediately before it. Id. This series

of holdings ultimately led to the Citizens United majority’s specific admonition that consideration

of a facial challenge was absolutely necessary, as “[a]ny other course of decision would prolong

the substantial, nationwide chilling effect caused by…prohibitions on corporate expenditures.”

Citizens United, 558 U.S. at 333. Thus, although McConnell did not result in the facial invalidation

of the BRCA, it laid the foundation for subsequent as applied and constitutional challenges to the

provision. As a result, even where unsuccessful, anticipatory challenges laid the groundwork for

future decisions that protect and preserve political expression.

               2.      Commercial Speech and Related Corporate Expression

       Although the Court reviews laws curtailing commercial speech under a somewhat more

relaxed standard than other forms of protected expression, Edenfield v. Fane, 507 U.S. 761, 767

(1993), pre-enforcement challenges are allowed in this context in order to preserve First

Amendment values. As the Court has previously stated, “[t]he First Amendment directs us to be

especially skeptical of regulations that seek to keep people in the dark for what the government

perceives to be their own good.” 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 503 (1996).

Yet, in order to treat as skeptical those regulations that potentially curtail the First Amendment

guarantee to free speech, the courts must have the opportunity to review provisions as they affect

the messages contained in protected commercial expression, not after the government has drawn

its sword.

       For example, at issue in Edenfield v. Fane was a provision of Florida’s administrative code

that prohibited certified public accountants (CPA’s) from “direct, in-person, uninvited

solicitation.” Id. at 764. The plaintiff, a CPA who regularly made unsolicited telephone calls and

scheduled individual meetings with businesses, was prohibited from promoting his CPA practice



                                                 15
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 16 of 26 PAGEID #: 284




under this administrative rule. Id. at 763. Before the Rule was enforced against him, Fane sued

in federal district court, claiming that the anti-solicitation rule violated the First Amendment,

arguing that it was difficult to persuade a business to change accounting services without first

having a “detailed discussion of the client’s needs and the CPA’s expertise, services and fees.” Id.

at 764. The Court agreed that Fane’s solicitation activities constituted protected commercial

speech. Id. at 765. Acknowledging that commercial solicitation “may have considerable value,”

the Court emphasized the benefits of allowing “direct and spontaneous communication between

buyer and seller.” Id. at 766.

       The risks to Fane in proceeding with his speech absent the ability to challenge the

restriction in court were daunting. He could have been perceived as a law-breaker in the eyes of

both current and potential clients, thereby undermining the exact purpose his speech was intended

to serve. In a profession that significantly benefits from a “[p]ersonal interchange [that] enables a

potential buyer to meet and evaluate the person offering the product or service,” id. at 766, the

negative association with violating the law would all but destroy Fane’s ability to propose his

services to potential clients. Likewise, if Fane had chosen to acquiesce to Florida’s unconstitutional

anti-solicitation ban, he would have been severely crippled in attempting to build his practice. See

id. at 763. Thus, Fane’s ability to challenge the law prior to its enforcement against him was

critical to preserving his First Amendment rights.

       Pre-enforcement challenges are critical to enforcing the right to speech by corporate

purveyors across many spectrums. For example, in Brown v. Entm’t Merchs. Ass’n, 131 S. Ct.

2729 (2011) 1, organizations who represented both the “video-game and software industries,”



1
  Although not technically a commercial speech case, Brown emphasizes that anticipatory
challenges can preserve speech that is related to or an integral part of a significant corporate
industry. United States v. Playboy Entertainment Group, Inc., 529 U.S. 803 (2000), is instructive
                                                 16
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 17 of 26 PAGEID #: 285




brought a pre-enforcement challenge to a California law prohibiting the sale or rental of “violent

video games” to minors and requiring the packaging to contain the label “18.” Id. at 2732-33. The

district court concluded the California law violated the First Amendment on its face. Id. The

Court of Appeals affirmed, and after granting certiorari, the Court affirmed the lower court’s

decision. Id.

       Reviewing the law under strict scrutiny, the Supreme Court determined that “California

has singled out the purveyors of video games for disfavored treatment–at least when compared to

booksellers, cartoonists, and movie producers–and has given no persuasive reason why.” Id. at

2740. Absent a compelling justification for this differential treatment, California’s “effort to

regulate violent video games” failed to survive the strict scrutiny analysis. Id. at 2741. Yet, if

instead of challenging the statute in federal court, the plaintiffs had voluntarily violated the statute

and risked enforcement, they could have been penalized up to $1,000 for each separate offense.

See Cal. Civ. Code § 1746.3 (West 2006). Considering that more than 298 million new video

games are sold in the United States each year, the cost of violating the statute was simply too

prohibitive to risk. See Stephen E. Siwek, Video Games in the 21st Century: The 2010 Report,

Entertainment            Software          Association           (2010),          available           at

http://www.theesa.com/facts/pdfs/VideoGames21stCentury_2010.pdf.                Thus,    without    the

opportunity to bring a pre-enforcement challenge, the video game and software industries would

potentially have been silenced by an unduly burdensome restriction on their freedom of

commercial expression.

       Similar restrictions on commercial speech have been invalidated in pre-enforcement

challenges brought in the Supreme Court by the pharmaceutical industry, Thompson v. W. States.



on this point as well.
                                                  17
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 18 of 26 PAGEID #: 286




Med. Ctr., 535 U.S. 357, 360 (2002); the alcohol industry, 44 Liquormart, 517 U.S. 484; the utility

industry, Central Hudson Gas & Elec. Corp. v. Public Service Comm’n of New York, 447 U.S. 557

(1980); and, most recently, in the lower federal courts by the tobacco industry, see, e.g., R.J.

Reynolds Tobacco Co. v. U.S. Food & Drug Admin., 696 F.3d 1205 (D.C. Cir. 2012) (vacating

cigarette labeling requirement and remanding to FDA). Thus, anticipatory challenges have played

a significant role in preserving the right of commercial speech across a wide range of enterprise.

               3.      Sexually Explicit Speech

       In Reno v. American Civil Liberties Union, 521 U.S. 844, 861 (1997), the Supreme Court

allowed a group of twenty plaintiffs to bring a First Amendment challenge to two provisions of

the Communications Decency Act of 1996 “immediately after the President signed the statute.”

Those provisions prohibited the knowing: 1) transmission of obscene images to anyone under 18

years of age, and 2) “sending or displaying of patently offensive messages in a manner that is

available to a person under 18 years of age.” Id. at 859. The Court permitted the plaintiffs’ First

Amendment challenge to proceed without requiring proof that they faced imminent, real, and likely

prosecution. In reaching the merits of the plaintiffs’ First Amendment claim, the Court recognized

that the statute at issue was a “matter of special concern” because it was a “criminal statute,” and

noted that “[t]he severity of criminal sanctions may well cause speakers to remain silent rather

than communicate even arguably unlawful words, ideas, and images.” Id. at 872. The plaintiffs’

ability to challenge the statute prior to its enforcement was significant, because the Court

ultimately invalidated the provisions in question, thereby preserving a vast quantity of speech on

the Internet. Id. at 885 (“The interest in encouraging freedom of expression in a democratic society

outweighs any theoretical but unproven benefit of censorship.”); see also Playboy Entertainment,

529 U.S. at 826-27.



                                                18
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 19 of 26 PAGEID #: 287




    Similarly, in Ashcroft v. Free Speech Coalition, 535 U.S. 234, 243 (2002), the Supreme Court

permitted a group of plaintiffs, ranging from an adult-entertainment trade association to a

photographer specializing in erotic images, to bring a First Amendment facial challenge against

certain provisions of the Child Pornography Prevention Act of 1996, 18 U.S.C. § 2251 et seq.

(“CPPA”).    The provisions at issue in Free Speech Coalition prohibited the possession or

distribution of sexually explicit images that appeared to depict minors, even if the images were in

fact produced without using minors. Id. at 239. The Court allowed the plaintiffs to proceed with

their challenge – without having to prove an imminent threat of prosecution – because “a law

imposing criminal penalties on protected speech is a stark example of speech suppression.” Id. at

244. And as the Court pointed out, “few legitimate . . . speakers . . . would risk distributing

[material] in or near the uncertain reach of this law.” Id. As was the case with Reno v. ACLU, the

Court granted the Free Speech Coalition’s challenge to the law and invalidated the CPPA on

overbreadth grounds. Id. at 258.

       In both the ACLU and Free Speech Coalition cases, online expression was protected from

government censorship directly because the plaintiffs were permitted to sue before the laws in

questions were enforced against their members.

               4.      Licensing and Permitting Regulations on Speech

       Anticipatory challenges have also played a significant role in shaping the First Amendment

analysis that is applied to licensing and permitting regulations. In fact, one of the Supreme Court’s

leading pronouncements on First Amendment standing – City of Lakewood v. Plain Dealer, 486

U.S. 750 (1988) – arose in a pre-enforcement capacity. The procedural history of the case is

instructive. See Plain Dealer Publishing Co. v. City of Lakewood, 794 F.2d 1139 (6th Cir. 1986).

At issue in the case was the distribution of The Plain Dealer newspaper - which at the time had



                                                 19
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 20 of 26 PAGEID #: 288




the largest circulation of any daily paper in Ohio - within the City of Lakewood, a Cleveland

suburb with a population of approximately 60,000 people. Id. at 1141. The newspaper company

notified the City that it wished to distribute its newspapers to the public through news racks placed

on public rights of way within Lakewood and sought the City’s cooperation in allowing news racks

at 18 locations along three major roads. Id. Relying on an ordinance that prohibited the private

placement of any structure on public property, the City denied the newspaper’s requests and

refused a meeting with Plain Dealer officials. Id. The City appeared to be singling out the

newspaper for disparate treatment, because it simultaneously allowed telephone booths, bus

shelters, mail boxes and utility appliances on its public ways in spite of the ordinance. Id. at 1147.

       Because the City foreclosed negotiations, the newspaper filed an action in the Northern

District of Ohio seeking injunctive relief and a declaration that the ordinance violated the First and

Fourteenth Amendments of the Constitution. Id. at 1141. The district court found the prohibition

unconstitutional, but delayed entry of a permanent injunction for 60 days to give the city time to

amend its law. Id. In response, Lakewood adopted two ordinances allowing the placement of

structures on city property under certain conditions. Lakewood, Ohio Codified Ordinance §§

901.18, 901.181 (1984) (cited in Plain Dealer, 486 U.S. at 753). One ordinance gave the mayor

authority to grant or deny annual news rack permit applications, subject to several conditions,

including: 1) approval of news rack design by the Lakewood Architectural Review Board; 2) an

indemnification agreement, guaranteed by a $100,000 insurance policy, to protect the City against

liability for use and placement of the news racks; and 3) any “other terms and conditions deemed

necessary and reasonable by the Mayor.” Id. at § 901.18. The newspaper chose not to seek a

permit under the revised ordinances. Instead, the newspaper amended its federal complaint to

assert a facial challenge to the amended enactments. Plain Dealer, 794 F.2d at 1143. After the



                                                 20
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 21 of 26 PAGEID #: 289




district court rejected the newspaper’s claims, the case was appealed to the Sixth Circuit, which

upheld the news rack prohibition on one of the three major thoroughfares, but found the three

licensing conditions to be unconstitutional. Id. at 1146.

        In affirming and remanding the Sixth Circuit’s decision, the Court held that the newspaper

had standing to bring a facial challenge to the ordinance without first applying for and being denied

a permit. Plain Dealer, 486 U.S. 750. As the Court explained, a licensing statute that gives

government officials unbridled discretion over the permission or denial of expressive activity

constitutes a prior restraint. Id. at 757. Alleviating such a regime may actually require a facial

challenge because “the mere existence of a licensor’s unfettered discretion, coupled with the power

of prior restraint, intimidates parties into censoring their own speech, even if the discretion and

power are never actually abused.” Id. Moreover, as the Court explained, when a licensing regime

lacks standards limiting the licensor’s discretion, it is difficult for courts to discern whether the

licensor is engaged in impermissible content-based discrimination. Id. The delay and challenges

“inherent in the ‘as applied’ challenge can itself discourage litigation,” making any eventual relief

“too little too late.” Id. at 758. In this event, opportunities for speech will have been permanently

lost. Id.

        Had the restrictive approach to pre-enforcement review taken by the Magistrate Judge in

this case been imposed in Plain Dealer, newspaper publishers, distributors, and readers alike

would have been subjected to a licensing regime that indefinitely burdened their First and

Fourteenth Amendment rights and created a distinct risk of prolonged government censorship.

Such an outcome would also have undermined long-standing First Amendment jurisprudence

designed to limit the government’s ability to suppress expression before it has been communicated,

namely the doctrines of prior restraint, overbreadth, and vagueness.



                                                 21
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 22 of 26 PAGEID #: 290




       In like manner, had the Magistrate Judge’s restrictive approach to pre-enforcement review

been imposed on the petitioners in Watchtower Bible & Tract Soc’y of New York, Inc. v. Village

of Stratton, 536 U.S. 150 (2002), religious organizations and their individual members would have

been forced to choose between violating either a criminal ordinance or expressing their deeply-

held moral beliefs. The Watchtower case involved a Village of Stratton ordinance which made it

a misdemeanor to engage in door-to-door advocacy for any “cause” without first registering for

and receiving a permit from the office of the mayor. Village of Stratton, Ohio Ordinance § 1998-

5; Watchtower Bible, 536 U.S. at 165-66. The ordinance also required that a permit bearing the

permit-holder’s name be carried on one’s person and be produced upon demand by police or

residents. Id.

       The regulation was challenged in federal court by a group of Jehovah’s Witnesses “who

consider[ed] it part of their individual responsibility before Jehovah God to follow Jesus’ example

and obey his commandment to go from house to house to speak to the people about the Kingdom

of God.” Brief for Watchtower Petitioners, 2001 WL 1576397, at *2. The suit was filed against

a backdrop of hostility between municipalities and the Jehovah’s Witnesses regarding their door-

to-door ministry. 2 Id. Believing they derived their authority from scripture and that seeking a

permit from a municipality to preach would amount to “an insult to God,” the Petitioners did not

apply for a permit. Watchtower Bible, 536 U.S. at 157-58. Instead, the Witnesses mounted a pre-

enforcement facial challenge on First Amendment grounds, alleging that the ordinance interfered

with their protected free speech and exercise rights. Id. at 153. The Court agreed. Id. at 150.

Considering the ordinance as it applied to religious proselytizing, anonymous political speech, and



2
 Difficulties between ministers associated with a particular congregation of Jehovah’s Witness in
Wellsville, Ohio and Village of Stratton officials dated back to at least 1979. See Brief for
Watchtower Petitioners, 2001 WL 1576397.
                                                22
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 23 of 26 PAGEID #: 291




the distribution of handbills, the Court found: 1) that the ordinance necessarily resulted in

surrender of anonymity; 2) that the permitting requirements imposed an objective burden on

religious and political speech; 3) that the ordinance effectively banned a significant amount of

spontaneous speech; and 4) that the ordinance was not narrowly tailored to the village’s interest in

protecting the privacy of residents or preventing fraud and crime. Id.

       Stratton is by no means the first municipality that has attempted to use permitting schemes

to prohibit or regulate protected expressive activities of Jehovah’s Witnesses and others. However,

the breadth of First Amendment interests burdened by the Stratton ordinance is particularly

noteworthy. The scope of the ordinance was so overly broad that it impinged not only the protected

religious activities of Jehovah’s Witnesses, but also the rights of those not before the Court,

including other religious and political advocates and all potential listeners. As the Court explained,

“[i]t is offensive – not only to the values protected by the First Amendment, but to the very notion

of a free society – that in the context of everyday public discourse a citizen must first inform the

government of her desire to speak to her neighbors and then obtain a permit to do so.” Watchtower

Bible, 536 U.S. at 165. The ability of the Jehovah’s Witness Petitioners in Watchtower to challenge

the licensing ordinance before it was enforced therefore preserved the right of countless speakers

to present and consume protected expression.

               5.      Absent the ability to raise a pre-enforcement challenge to the
                       facial validity of laws restricting speech, speakers like Doe will
                       be forced to engage in decision-making that is antithetical to the
                       First Amendment.

       In light of the significant role anticipatory challenges have played in preserving free

expression across a wide range of content, the elimination of pre-enforcement facial challenges

would pose significant risks to both the quality and quantity of speech available in the marketplace

of ideas. For example, in the commercial speech context, speakers proposing business transactions

                                                 23
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 24 of 26 PAGEID #: 292




may be reluctant to place their professional reputations and livelihoods at stake by waiting until

prosecution is imminent to file suit. As highlighted by the Fane case, it is imperative that

commercial speakers have advance knowledge of whether their speech is constitutionally protected

and therefore permitted or otherwise subject to governmental regulation. Fane, 507 U.S. at 763,

766. Absent the ability to seek a declaratory judgment prior to enforcement, companies are not

likely to invest financial and human resources in advertisements and solicitations that may result

in criminal charges or hefty civil fines. As such, commercial speech will likely disintegrate if the

Sixth Circuit’s heightened standing requirements are upheld. And of course, curtailing speech

proposing commercial transactions is likely to have an overall impact on commerce as well. See

Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 765

(1976).

          Moreover, as was the case with the statute invalidated in Free Speech Coalition, 535 U.S.

234, speakers could fail to time the filing of their lawsuits appropriately and could instead wind

up being criminally prosecuted under unconstitutional laws, a fear Doe retains here. Prior to the

Supreme Court’s Free Speech Coalition decision striking down the CPPA, several individuals had

been charged with and convicted of federal felonies for violating the Act. See, e.g., United States

v. Fox, 248 F.3d 394, 398-99 (5th Cir. 2001) (sustaining defendant’s CPPA conviction and 46-

month prison sentence); United States v. Mento, 231 F.3d 912 (4th Cir. 2000) (upholding

constitutionality of defendant’s CPPA conviction). These individuals shouldered the weighty

burden of defending themselves against unconstitutional criminal charges, as well as serving

prison sentences for invalid convictions, before the law was declared invalid. See Yeager, 557

U.S. at 117-18 (noting that criminal prosecution subjects defendant to “embarrassment, expense

and ordeal and compelling him to live in a continuing state of anxiety and insecurity, as well as



                                                 24
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 25 of 26 PAGEID #: 293




enhancing the possibility that even though innocent he may be found guilty”). If permitted to

stand, the Magistrate Judge’s decision below increases the likelihood that speakers who lose the

race to court to aggressive prosecutors like Mercer County’s will wrongfully face criminal

sanctions for their speech. And once an individual faces criminal charges, it is unlikely that he

will be able to separately challenge the facial validity of the law in a civil suit or to otherwise

obtain relief from prosecution. See Younger v. Harris, 401 U.S. 37 (1971) (requiring federal courts

to abstain from ruling upon constitutional issues with state criminal prosecutions while the state

criminal charges are pending). Thus, the elimination of anticipatory challenges as a vehicle for

vindicating First Amendment rights would likely lead to the filing of more and more criminal

charges against protected speech.

       In the face of this possibility, it is also possible that speakers who are unwilling to risk

imminent prosecution will censor their speech in burdensome ways or eliminate it altogether.

While there is little case law to cite as actual proof of the chilling effect a speech-restrictive law

imposes, that fact is self-fulfilling. Speakers who chose not to present expression because it may

trigger a criminal or civil penalty do not wind up in court; rather, their First Amendment injury by

its very nature occurs privately, quietly, and outside the view of the judiciary. Each of these

outcomes is fundamentally antithetical to the ideal of free expression protected by the First

Amendment. As such, as a matter of constitutional jurisprudence and sound policy, the Magistrate

Judge’s restrictive standing approach cannot be permitted to stand.

III.   Conclusion

       For the foregoing reasons, the Magistrate Judge’s December 17, 2020 Report and

Recommendation dismissing Plaintiff Jane Doe’s action for lack of standing should be rejected by

the Court.



                                                 25
Case: 3:20-cv-00010-WHR-SLO Doc #: 27 Filed: 12/31/20 Page: 26 of 26 PAGEID #: 294




                                            Respectfully Submitted,

                                             /s/ Jennifer M. Kinsley
                                            JENNIFER M. KINSLEY (0071629)
                                            Kinsley Law Office
                                            Post Office Box 19478
                                            Cincinnati, OH 45219
                                            kinsleylawoffice@gmail.com
                                            513.708.2595


                                            /s/ Matt Miller-Novak
                                            Matthew Miller-Novak (Ohio Bar No. 0091402)
                                            Barron Peck Bennie & Schlemmer Co., LPA
                                            3074 Madison Rd.
                                            Cincinnati, OH 45209
                                            mmn@bpbslaw.com
                                            513.721.1350

                                            Counsel for Plaintiff Jane Doe



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing disclosures was provided to all counsel of

record via email on the 31st day of December, 2020.


                                             /s/ Jennifer M. Kinsley
                                            JENNIFER M. KINSLEY (0071629)




                                              26
